Ms. Virginia Luther, Chairman Board of Trustees Ozarka Technical College Post Office Box 10 Melbourne, Arkansas 72556
Dear Ms. Luther:
This is in response to your request for my review and approval of an "Agreement for Joint Cooperative Action" (the "Agreement") between the City of Melbourne and Ozarka Technical College for the financing and construction of a multi-purpose building. Your request is made pursuant to A.C.A. § 25-20-104(f) (Repl. 1992).
My review indicates that the Agreement is in proper form and compatible with the laws of this state and is therefore approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh